UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 8, 2011 BIGSTRING CORPORATION (Exact name of registrant as specified in charter) Delaware 000-51661 20-0297832 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 157 Broad Street, Suite 109, Red Bank, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(732) 741-2840 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2 (b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4 (c) under the ExchangeAct (17 CFR 240.13e-4 (c)) Section 8 – Other Events Item 8.01.Other Events. On February 8, 2011, BigString Corporation issued the press release attached hereto as Exhibit 99.1. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits: Exhibit NumberDescription 99.1Press Release re: BigString Corporate Update SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BIGSTRING CORPORATION (Registrant) By: /s/Darin M. Myman Darin M. Myman President and Chief Executive Officer Date:February 11, 2011
